     Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 1 of 15 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SONGIE ADEBIYI,                                  )
                                                 )
       Plaintiff,                                )
                                                 )
    v.                                           )
SOUTH SUBURBAN COLLEGE;                          )      Civil Action No.
AND DONALD MANNING                               )
    Defendants.                                  )        JURY TRIAL DEMANDED
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )

                                        COMPLAINT

            COMES NOW, the Plaintiff, Songie Adebyi, by and through counsel, and files

  this, her Complaint against South Suburban College, and would show unto the

  Honorable Court as follows:

                                       THE PARTIES

       1.       Plaintiff, Songie Adebyi, is a citizen of Frankfort, Illinois.

       2.       Defendant, South Suburban College is an Illinois public community

college locate in South Holland, Cook County, Illinois, operated and governed under the

Illinois Public Community College Act and legally known as Illinois Community

College District No. 510, County of Cook, State of Illinois.

       3.       Defendant Donald Manning was the President of South Suburban College

and upon information and belief is a resident of Will County, Illinois.
     Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 2 of 15 PageID #:2




                            VENUE AND JURISDICTION

       4.     This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § § 1331, 1343, for the violation of Plaintiff’s federal statutory rights and for

violation of Plaintiff’s civil rights under 42 U.S.C. § 1983. At all relevant times,

Defendants acted under color of state law. Defendant, South Suburban College, is an

“employer” within the meaning of Title VII of the Civil Rights Act of 1964. This action

is also brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, codified

as 42 U.S.C. § 2000, et seq., and the equal protection clauses of the Fourteenth

Amendment, U.S. Constitution. This Court also has supplemental jurisdiction over the

state claims herein under 28 U.S.C. § 1367.

       5.     Venue is properly established before the Court pursuant to 28 U.S.C. §

1391 as the Defendants are located in, and the Plaintiff’s claims occurred or accrued in,

Cook County, Illinois which is in this District.

               EXHAUSTION OF ADMINISTRATIVE REMEDIES

       6.     Plaintiff timely filed a discrimination charge with the Equal Employment

Opportunity Commission (“EEOC”), and has received a notice of the right-to-sue from

this agency. A copy of the right-to-sue letter is attached hereto as Exhibit “A.” In

addition, Plaintiff is filing this original suit with the required time frame of the Notice of

the Right to Sue.




                                               2
      Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 3 of 15 PageID #:3




                                              FACTS

        7.      Plaintiff incorporates by reference, as set forth herein, the allegations set

forth in each preceding paragraph and further alleges as follows:

       8.       Plaintiff, an African-American female, was hired in April 2000, as a Vice

President of Student Development. She is highly qualified for the position based on her

years of experience, certifications, accomplishments and excellent work record during

her tenure.

       9.       South Suburban College (hereinafter referred to as “College”) is a small

community college with an enrollment of approximately 11,000 students.                South

Suburban College contains a campus plagued with acts of racial discrimination involving

both students and minority teachers.

       10.      Plaintiff worked in this environment for nearly 18 years without any

negative marks concerning her employment history.

       11.      In or around 2014, began working under President Donald Manning.

       12.      On or about October 2017, Plaintiff complained about the racial

discrimination suffered by Hiyam Yuesf at the College to Don Manning.                Shortly

thereafter, President Don Manning retaliated and denied Plaintiff pay stipends

inconsistent with his previous representations that the same should have been provided

to Plaintiff.

       13.      Then, in January 2018, Manning further retaliated by reducing Plaintiff’s


                                               3
     Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 4 of 15 PageID #:4




job duties to justify depriving her of these amounts.

       14.    Manning and the South Suburban School Board (hereinafter referred to as

“SSCB”) took no action against those non-African-Americans who made even baseless

claims of race discrimination. Specifically, there were no deductions of pay nor any

other adverse actions taken against non-African Americans, including, those who made

race claims against Plaintiff even after they were proven untrue.

       15.    On or about February 2018, Plaintiff also learned that non-black

employees with comparable job titles and a similar workload to Plaintiff, were paid

substantially more than Plaintiff.

       16.    On April 18, 2018, Plaintiff took medical leave due to Defendant’s actions

after having provided the requisite notice to Defendants and having received a diagnosis

of multiple medical stress manifestations.

       17.     On May 1, 2018, Plaintiff informed Manning of an internal complaint by

Plaintiff for racial discrimination against him, and others.

       18.    In response, Manning took the bizarre action of hijacking the normal

complaint process and elected to investigate the matter himself.        Ultimately and

obviously, Manning cleared himself of any wrongdoing.

       19.    On May 2, 2018, Plaintiff returned from medical leave.

       20.    On May 17, 2018, Plaintiff filed a complaint with IDHR regarding the

discriminatory practices of both Defendants (Manning and SSSB). Shortly thereafter,

on May 30, Plaintiff’s wages and stipends were further reduced, bonus and raise


                                              4
     Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 5 of 15 PageID #:5




opportunities eliminated, and she was excluded from organizational meetings material

to her job duties by President Manning.

      21.    On or about September 2018, Plaintiff was further harassed by Manning

as her office was raided and her personnel files hacked without any consequence to

anyone. When Manning was informed of this action, he declined to investigate the

matter and the board rubber stamped that decision as well.

      22.    Ultimately, this retaliatory action continued and Plaintiff’s personal

computer files were copied, duplicated, and then placed on a shared server.

      23.    On or about February 11, 2019, Plaintiff was baselessly terminated.

      24.    Although Plaintiff was not terminated based on her performance, she still

was not allowed to finish her contract unlike her non African-American counterparts

who were allowed to finish their contracts even if the SSSB nonrenewed the same.

Defendants have not taken any of these adverse actions against similarly situated

employees of a different race.

      25.    Ultimately, Plaintiff was replaced as a Vice President by a white female.

      26.     In short, the SSSB was repeatedly deliberately indifferent to Plaintiff’s

adverse employment actions suffered based on Plaintiff’s race.


                                            COUNT ONE
                          South Suburban College’s Violation of Title VII-Racial
                                         Discrimination




                                            5
     Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 6 of 15 PageID #:6




       27.    Plaintiff incorporates by reference, as set forth herein, the allegations set

forth in each preceding paragraph and further allege that Defendant (South Suburban

College) is liable for violation of Title VII for the following reasons:

       28.    Plaintiff is an African-American female protected under Title VII. She was

well-qualified for her position within the South Suburban College.

       29.    As shown herein, Defendants discriminated against Plaintiff and treated her

less favorably than similarly-situated non African-American (Caucasian) employees and

caused her to suffer adverse employment actions. Defendant Manning engaged in a pattern

of wrongful and discriminatory conduct that was known and ratified or agreed to by the

South Suburban School Board. Manning, was the final policy maker with respect to pay

stipends, investigatory appeals, additional compensatory opportunities, and organizational

meetings.

       30.    The SSSB took no steps to intervene just as it ignored complaints of Plaintiff

and others. In addition, the board set the tone and direction for these incidents of the

deprivation of Plaintiff’s rights by approving, ratifying, and condoning these constitutional

violations by failing to discipline, hold accountable, or even investigate allegations of

misconduct levied against Manning or his subordinates for such deprivations.

       31.    Similarly situated Caucasian teachers were not disciplined, investigated, or

fired for more egregious nor were the terms and conditions of their employment negatively

impacted.




                                              6
      Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 7 of 15 PageID #:7




        32.   This racially discriminatory hostile work environment and disparate

treatment by Defendants Manning and SSSB was so pervasive and consistent that it was a

pattern and practice of South Suburban College, and it knew or should have known about

it.   Each defendant failed to train or supervise their subordinates which caused the

deprivations of the constitutional rights discussed in this Complaint and they were

deliberately indifferent to the violations of these rights despite the systematic and

widespread examples of such violations throughout Manning’s tenure.

        33.    Due to the Defendants actions, Plaintiff worked in an abusive and hostile

work environment that made her employment intolerable. Manning and SSSB, as final

policymakers, denied Plaintiff fair pay and discriminated against Plaintiff on the basis of

her race which cause psychological and emotional distress that is ongoing

        34.   Defendants have collectively violated Title VII of the Civil Rights Act of

1964, as amended, and 42 U.S.C. § 1981, as a result of their disparate treatment, racially

abusive and hostile work environment, and intentional discrimination against Plaintiff in

the terms and conditions of her employment due to her race. This wrongful conduct has

caused Plaintiff’s damages in the form of lost wages and benefits, mental anguish and

emotional distress, and other economic and non-economic damages addressing Plaintiff’s

wrongful deprivation of all the benefits and privileges of employment.

        35.   Defendants willfully and maliciously perpetrated the foregoing intentional

discrimination, and/or acted wantonly and with reckless disregard to their wrongful actions.




                                             7
     Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 8 of 15 PageID #:8




As such, an award of punitive damages is also requested. Pursuant to Title VII, Plaintiff

also requests an award of all attorney’s fees and costs.




                                                 COUNT II
                        South Suburban College’s Violation of Title VII-Retaliation
                         42 U.S.C. § 2000e-3(a), 42 U.S.C. 42 U.S.C. § 2000e-5(f)(3)

       36.    Plaintiff incorporates by reference, as set forth herein, the allegations set

forth in each preceding paragraph allege that South Suburban College is liable for violation

of this separate provision of Title VII and for the following reasons:

       37.    Plaintiff engaged in protected activity that included, but is not limited to,

complaining to Defendants about racial discrimination. Each of the defendants Manning

and SSSB both retaliated against Plaintiff through adverse actions that were within the

purview of their policy making authority following her aforementioned complaints about

the custom of racist policies and actions within the College. Moreover, after Plaintiff

reengaged in protected in activity by filing an EEOC charge alleging racial discrimination

on or about May 17 2018, Manning and subsequently the SSSB ignored the subject

complaints and escalated retaliatory actions as described herein.

       38.    Prior to the subject complaint in May 2018, the College had retaliated against

Plaintiff, including but not limited to, when Manning reduced her pay based on her


                                             8
     Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 9 of 15 PageID #:9




complaints of discrimination. Defendant had also retaliated against Plaintiff by, inter alia,

undermining her relationships with co-workers; raiding her offices, and sharing her

personnel information across public servers. These adverse employment actions materially

and adversely changed Plaintiff’s overall terms and conditions of employment.

       39.     Defendants’ retaliatory acts against Plaintiff were a direct and proximate

result of her protected activities.

       40.     A reasonable employee would find Defendants’ retaliatory acts materially

adverse and such acts would dissuade a reasonable person from making or supporting a

charge of discrimination.

       41.     Defendants’ conduct has been intentional, deliberate, willful, malicious

reckless, and conducted in callous disregard to Plaintiff’s rights, entitling her to punitive

damages.

       42.     Defendants’ actions and failures to act have caused Plaintiff to suffer harm,

including without limitation lost earnings, lost benefits and other severe financial losses,

as well as humiliation, embarrassment, emotional and physical distress, and mental

anguish.

       43.     Plaintiff is therefore entitled to all legal and equitable remedies available for

violations of Title VII, including an award of punitive damages.

       44.     Attorneys’ fees should be awarded under 42 U.S.C. § 2000e-5(k).

                                               COUNT III
                        Manning’ and South Suburban Colleges’ Race Discrimination
                              Based on 42. U.S.C. § 1981 Under § 1983


                                               9
    Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 10 of 15 PageID #:10




        45.   Plaintiff incorporates by reference the factual allegations set forth in

preceding paragraphs, and asserts violation of 42 U.S.C. § 1981 against each Defendant

and further allege as follows:

        46.   Plaintiff is a member of a protected class, namely African-American female.

        47.   At all times relevant, Plaintiff was in a contractual relationship with

Defendants SSSB, and Manning purposefully discriminated against her because of her

race.

        48.   Contained with the Personnel Policy Manual, Plaintiff was protected via

contract from discrimination through policies and practices with respect to compensation,

terms or conditions of employment because of an individual’s race, color, ethnic, or

national origin, religion, gender, height, weight, age, marital status, political beliefs

disability, or handicap which does not impair an individual’s ability to perform adequately

in that individual’s particular position or activity. The SSSB interfered with this provision

as well the provision that states it will not tolerate behavior that interferes with the

employee’s work performance or which creates an offensive, or hostile work environment

based on the aforesaid acts.

        49.   During the course of Plaintiff’s employment, Defendants SSSB and Manning

violated Plaintiff’s rights by depriving Plaintiff of her right to the enjoyment of all benefits,

privileges, terms, and conditions of Plaintiff’s employment contract as is enjoyed by White

employees, in violation of 42 U.S.C. § 1981(b).




                                               10
    Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 11 of 15 PageID #:11




       50.    During the course of Plaintiff’s employment with Defendant SSSB, Plaintiff

did not enjoy the same benefits, privileges, terms, and conditions of employment as did

White employees.

       51.    Defendants’ treatment, practices and policies directed toward Plaintiff, as

more fully described in this complaint, denied Plaintiff the full and equal benefits of all

laws and proceedings for the surety of persons and property as is enjoyed by White citizens,

in violation of 42 U.S.C. § 1981.

       52.    Defendants’ treatment, practices and policies directed toward Plaintiff denied

Plaintiff the right to make and enforce contracts, as enjoyed by White citizens, in violation

of 42 U.S.C. § 1981.

       53.    Through its actions and treatment of Plaintiff, Defendants intended to

discriminate against Plaintiff on the basis of her race.

       54.    Plaintiff asserts that the intentional discrimination committed by Defendants

interfered with her contractual rights in violation of 42 U.S.C. § 1981(c) and the case law

supporting such a claim and seeks redress for these violations of Title VII and 42 U.S.C. §

1981 pursuant to the remedies provided under 42 U.S.C. § 1983.

       55.    Plaintiffs assert that both Manning and SSSB constitute policy makers under

42 U.S.C. § 1983. Upon information and belief, the Board which was originally the

ultimate policy maker, has delegated to President Manning, the authority to make policy

concerning all personnel matters within this Complaint such as the issuance of pay

stipends, opportunities for additional compensation, and personnel investigations. Upon


                                              11
    Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 12 of 15 PageID #:12




information and belief, SSSB, through its board have committed both its own

discriminating practices, policies, and customs and has adopted and/or intentionally

acquiesced in the discriminatory practices, polices, and customs through their adoption of

Manning’s s retaliatory and discriminatory conduct, including those against Plaintiff.

       56.    For these discriminating practices, customs, individual decisions, and

policies enacted by Defendants, Plaintiff seeks redress through 42 U.S.C. § 1983.

       The discrimination of Defendants Manning and SSSB affected benefits and

privileges of her employment contract with the College.

       57.    Plaintiff is entitled to an award of attorney fees and costs under 42 U.S.C. §

1981, 42 U.S.C. § 1983, and 42 U.S.C. § 1988.

                                               COUNT IV
                                    South Suburban’s Breach of Contract

       58.    Plaintiff readopts and reasserts all allegations set forth in the preceding

paragraphs and asserts the following against South Suburban College:

       59.    The College, furnishes all of its employees a manual of its’ policies and

procedures, entitled Board Policy Manual. This manual sets forth specific procedures and

terms to be followed by Defendants in regards to, among others, employment decisions

and the terms and conditions of employment.

       60.    Defendants owed a Plaintiff a duty to comply with the SSSB’s own policies

procedures specifically provided for in the subject manual during the relevant school

years upon which Plaintiff was employed including (2008-2019). The SSSB failed to

comply with its own policies, however.

                                             12
    Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 13 of 15 PageID #:13




       61.    Contained with the Personnel Policy Manual, Plaintiff was protected via

contract form discrimination through policies and practices with respect to compensation,

terms or conditions of employment because of an individual’s race, color, ethnic, or

national origin, religion, gender, height, weight, age, marital status, political beliefs

disability, or handicap which does not impair an individual’s ability to perform adequately

in that individual’s particular position or activity. The SSSB interfered with this provision

as well the provision that states it will not tolerate behavior that interferes with the

employee’s work performance or which creates an offensive, or hostile work environment

based on the aforesaid acts.

       62.    Defendant’s failure to follow the specific terms of the SSSB’s employee

manual as well as the constructive discharge renders them liable to Plaintiff for breach of

contract.

       63.    Defendant’s breaches caused Plaintiffs lost wages and benefits, attorneys’

fees, mental distress and emotional anguish and other damages.

       64.    Defendant’s breaches were intentional, or constituted gross negligence,

malice, and or reckless disregard for the rights of Plaintiffs’ thus Plaintiff is entitled to

punitive damages in addition to actual damages.


                                         DAMAGES

       65.    Plaintiff reincorporates all of the preceding paragraphs by reference.




                                               13
   Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 14 of 15 PageID #:14




      66.      Plaintiff is entitled to an award of attorney’s fees and costs, as pursuant to

Title VII, 42 U.S.C. § 2000, et seq., and pursuant to 42 U.S.C. § 1983, § 1988 and the

following categories of damages:

      (a)      Past and future lost wages and benefits, including back pay, fringe benefits,

      and other economic damages;

      (b)      Mental anguish and emotional distress;

      (c)      Damages to Plaintiff’s personal reputation, pain and suffering, humiliation

      and embarrassment;

      (d)      Actual and compensatory damages;

      (e)      Incidental and consequential damages;

      (f)      Punitive damages;

      (g)      Interest damages as allowed by law;

       (i)     A permanent injunction enjoining Defendant SSSB, its officers, agents,

      employees, and attorneys and all persons in active concert or participation with it,

      from engaging in racial discrimination or from discriminating on the basis of race.

      (j)      An order that SSSB institute and carry out policies and practices and

      programs which provide equal employment opportunities for African Americans

      and which eradicate the effects of past and present unlawful employment practices,

      including enforcement of the aforementioned consent decree.

      (j)      Award such other relief to which Plaintiff may be entitled under law and in

      equity


                                             14
    Case: 1:20-cv-02031 Document #: 1 Filed: 03/30/20 Page 15 of 15 PageID #:15




       WHEREFORE PREMISES CONSIDERED, Plaintiff, Songie Adebyi respectfully

moves this Honorable Court for a trial by jury and to enter judgment in favor of Plaintiff

against Defendants, South Suburban College and Don Manning, in both his official and

individual capacity, in an amount as may be determined by the jury to fully compensate

Plaintiff for all actual and punitive damages, plus pre-and post-judgment interest,

attorneys’ fees and all costs incurred in filing and prosecuting the subject action, and for

such other and further relief as the Court deems just and proper.

                     Respectfully submitted this the 30th day of March, 2020.


                                                 /s/ Volney Brand
                                                 Brand Law PLLC
                                                 3626 N Hall Ste 610
                                                 Dallas, Tx 75219
                                                 volney@brandlaw.us.com
                                                 Telephone: 214-932-1472
                                                 Fax: 214-932-1473




                                            15
